Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraphs [0048]-[0050] recites, “a sampling head 310”, “a sampling tool or module 310”, “the formulation tester tool 310”, “sampling module 310”. Reference character “310” has been used to designate various different terms. It is suggested to utilize a consistent term for reference character “310”.
Paragraph [0051], line 5 recites “a spectrometer 408”, which should read “a spectrometer 404” if referring to the reference character “404” as mentioned in line 10. Note that reference character “408” refers to “a subcomponent” in paragraph [0056].
Appropriate correction is required.

Claim Objections
Claim 13 is objected to because of the following informalities: the phrase “the reagent” in line 4 should read “the analyte-specific reagent” for consistency of terminology and clarity. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is objected to because of the following informalities:  Claim 16 is in improper form because it is dependent on itself (i.e. “of claim 16”). For the purpose of examination, examiner is interpreting claim 16 as being dependent on claim 15. Appropriate correction is required.
Claims 19-20 are objected to because of the following informalities:  Claims 19-20 recite “The method of claim 18”, however, claim 18 is an apparatus. It is suggest to recite claims 19-20 as “The apparatus of claim 18” if referring to the apparatus of claim 18. For the purpose of examination, examiner is interpreting claims 19-20 as being dependent on the apparatus of claim 18. Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “capable of measuring a concentration of a surface-active species in the fluid” and “utilizes a multi-faceted prism” are interpreted as intended uses of the claimed apparatus and are given patentable weight to the extent which effects the structure of the apparatus.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “a fluid downhole” in line 3, which is unclear. Is “a fluid downhole” referring to a location which is being sampled? Is “a fluid downhole” referring to a fluid being sampled? Claims 2-14 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1, claim 1 recites the limitation "the fluid" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to use consistent terminology of either “a fluid downhole” or “a fluid” if referring to the same element. Claims 2-14 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1, claim 1 recites the limitation "the acid-base IFT contribution" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-14
Regarding claim 1, claim 1 recites the limitation "the hydrocarbon fluid IFT contribution" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-14 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1, claims is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the equations for γAB , recited as “the acid-base IFT contribution” and γHC , recited as “the hydrocarbon fluid IFT contribution”. The scope of the contributions of γAB and γHC are unclear. 
Regarding claim 2, claim 2 recites “surface active species”. Since “surface active species” is established in claim 1, it is unclear if the surface active species of claim 2 is the same or different from the surface active species of claim 1.
Regarding claim 2, claim 2 recites “is determined downhole”, which is unclear. Is “downhole” referring to the same location as the wellbore of claim 1 or is downhole different location where the concentration of surface active species is measured?
Regarding claim 13, claim 13 recites “surface-active species” in line 4. Since “surface active species” is established in claim 1, it is unclear if the surface active species of claim 13 is the same or different from the surface active species of claim 1.
Regarding claim 15, claim 15 recites “a fluid downhole” in line 1, which is unclear. Is “a fluid downhole” referring to a location which is being sampled? Is “a fluid downhole” referring to a fluid being sampled? Claims 16-20
Regarding claim 15, claim 15 recites the limitation "the fluid" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to use consistent terminology of either “a fluid downhole” or “a fluid” if referring to the same element. Claims 16-20 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 18, claim 18 line 1 recites “a spectrometer”. Since “a spectrometer” is established in claim 15, it is unclear if the spectrometer of claim 18 is the same or different from the spectrometer of claim 15. Claims 19-20 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersen et al. (WO 2016018229 A1, hereinafter “Andersen”).
Regarding claim 1, Andersen teaches a method, comprising: 
emplacing a downhole tool within a wellbore (paragraph [0025] teaches crude oil sample can be collected from a wellbore, which inherently uses a downhole tool because an element must be placed into a wellbore to collect the sample); 

analyzing the fluid (Fig. 1, step 103 teaches analyzing the fluid by measuring concentration of organic acid species); and 
calculating an interfacial tension (IFT) for the fluid (Fig. 1, steps 113 and 115; claim 1) according to the formula: γ= γHC + γAB (paragraph [0023]; Equation 2) 
wherein γAB is the acid-base IFT contribution (interpreted as the –RTΓmln(1+KLC) portion of Equation 2) and γHC is the hydrocarbon fluid IFT contribution (interpreted as γ0 of Equation 2, which is the IFT of the crude oil sample without the organic acid species, which would be just the hydrocarbon fluid contribution), and 
wherein calculating the acid-base IFT contribution comprises measuring a concentration of a surface active species directly (Fig. 1, step 103; paragraphs [0026] and [0033] teaches directly measuring concentration of organic acid species by methods such as infrared spectrometry ).
Regarding claim 3, Andersen teaches all of the elements of the current invention as stated above. Andersen further teaches wherein analyzing the fluid comprises using a spectrometer selected from a group consisting of: an infrared spectrometer, a visible spectrometer, an ultraviolet spectrometer, and a fluorescence spectrometer (paragraph [0026] teaches the use of Fourier-transform infrared spectroscopy).

Regarding claim 13, Andersen teaches all of the elements of the current invention as stated above. Andersen further teaches wherein analyzing the fluid comprises: mixing an analyte-specific reagent with the fluid (paragraph [0026] inherently teaches mixing an analyte-specific reagent with the crude oil sample because Andersen teaches specific chemical reactions can be employed to enhance detection of organic acid species, which would require analyte-specific reagents mixed with the crude oil sample to function); and measuring the concentration of a chemical indicator in the fluid, wherein the chemical indicator is produced by a reaction of the reagent and surface-active species in the fluid (paragraph [0026] inherently teaches measuring the concentration of a chemical indicator produced by a reaction of the reagent and surface-active species because Andersen teaches specific chemical reactions can be employed to enhance detection of organic acid species, which would require a reagent reacting with the crude oil sample to produce a chemical indicator to be measured).
Regarding claim 14, Andersen teaches all of the elements of the current invention as stated above. Andersen further teaches wherein the fluid comprises two or more selected from a group consisting of water, oil, and gas (abstract teaches the fluid is crude oil sample, which comprises oil and water, i.e. “oil-water”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and  4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen as applied to claim 1 and 3 above, and further in view of Jamaluddin et al. (US 7750302 B2, hereinafter “Jamaluddin”.
Regarding claim 2, Andersen teaches all of the elements of the current invention as stated above. While Andersen teaches crude oil sample can be collected in downhole in a wellbore (paragraph [0025]) and a concentration of organic acid species is measured 
Jamaluddin teaches a method and apparatus for determining concentration of organic acids in formulation fluids from a subterranean formation using a downhole tool (abstract). Jamaluddin teaches the downhole tool (Fig. 1) comprises a fluid analysis module (25), wherein a concentration of organic acid is determined downhole (column 2, lines 8-20). Jamaluddin teaches it is desirable to have the ability to measure the concentration of organic acids in reservoir fluids downhole (column 1, lines 21-38) since organic acids are recognized for their corrosive behavior and an indicator of fouling, emulsifying, and other undesired reactions during production and refining stages.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andersen to incorporate the teachings of Jamaluddin to provide the method wherein the concentration of surface active species is determined downhole. Doing so would utilize well-known structures and methods of determining concentrations of surface active species in the art that would have a reasonable expectation of successfully measuring concentration downhole to monitor the organic acid levels to optimize drilling production wells.
Regarding claim 4, Andersen teaches all of the elements of the current invention as stated above. While Andersen teaches an infrared spectrometer (paragraph [0026] teaches the use of Fourier-transform infrared spectroscopy), Andersen fails to explicitly teach wherein the spectrometer is an infrared spectrometer capable of measuring in the 1750-1700 cm-1 range.
-1 range (Fig. 3; column 1, lines 39-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andersen to incorporate the teachings of Jamaluddin to provide the infrared spectrometer capable of measuring in the 1750-1700 cm-1 range. Doing so would utilize well-known ranges for organic acids of interest in the art that would have a reasonable expectation of successfully measuring organic acids in the fluid to monitor and optimize drilling production wells.
Regarding claim 5, Andersen teaches all of the elements of the current invention as stated above. While Andersen teaches a spectrometer (paragraph [0026] teaches the use of Fourier-transform infrared spectroscopy), Andersen fails wherein the spectrometer is a transmission spectrometer.
Jamaluddin teaches two variations of spectrometers used to measure concentration of organic acid concentration in fluids are transmission and attenuated total internal reflectance spectrometers (Figs. 2A-2B; Column 3, lines 38-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andersen to incorporate the teachings of Jamaluddin to provide the spectrometer as a transmission spectrometer. It would have been obvious to choose the spectrometer as a transmission spectrometer from a finite number of identified, predictable solutions for ways to measure concentration of organic acids in fluids in wellbores, i.e. it would have been obvious to try the specific structure of a transmission spectrometer to enhance the measuring of concentration of organic acids in the fluid.
Regarding claim 6, Andersen teaches all of the elements of the current invention as stated above. While Andersen teaches a spectrometer (paragraph [0026] teaches the use of Fourier-transform infrared spectroscopy), wherein the spectrometer is an attenuated total reflectance spectrometer.
Jamaluddin teaches two variations of spectrometers used to measure concentration of organic acid concentration in fluids are transmission and attenuated total internal reflectance spectrometers (Figs. 2A-2B; Column 3, lines 38-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andersen to incorporate the teachings of Jamaluddin to provide the spectrometer as an attenuated total reflectance spectrometer. It would have been obvious to choose the spectrometer as an attenuated total reflectance spectrometer from a finite number of identified, predictable solutions for ways to measure concentration of organic acids in fluids in wellbores, i.e. it would have been obvious to try the specific structure of an attenuated total reflectance spectrometer to enhance the measuring of concentration of organic acids in the fluid.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen as applied to claims 3 above, and further in view of Difoggio et al. (EP 1656549 A1, hereinafter “Difoggio”). 
Regarding claim 7, Andersen teaches all of the elements of the current invention as stated above. Andersen fails to explicitly teach wherein the spectrometer is configured to use alternating filters.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andersen to incorporate the teachings of Difoggio to provide wherein the spectrometer is configured to use alternating filters. Doing so would utilize well-known structures and methods of spectrometers in the art that would have a reasonable expectation of optimizing the wavelength of light of interest using spectrometry. 
Regarding claim 9, Andersen teaches all of the elements of the current invention as stated above. Andersen fails to teach wherein the spectrometer is configured as a multi-cell measurement system.
Difoggio teaches the spectrometer is configured as a multi-cell measurement system (paragraph [0030] teaches light is continued on for use in other experiments, such as a transmission absorption spectrometer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andersen to incorporate the teachings of Difoggio to provide the spectrometer as a multi-cell measurement system. Doing so would utilize known structures of spectrometers in the art, as taught by Difoggio, which would have a reasonable expectation of allowing for various experiments to occur when analyzing a fluid, thus improving the efficiency and throughput of the overall method.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen in view of Jamaluddin as applied to claims 4 above, and further in view of Difoggio.
Regarding claim 8, Andersen in view of Jamaluddin teach all of the elements of the current invention as stated above. Andersen in view of Jamaluddin fail to teach wherein the spectrometer is configured as a two path measurement system.
Difoggio teaches the spectrometer is configured as a two path measurement system (paragraph [0030] teaches a light is split into two paths at 317, wherein one path is diverted for use in a refractometer or an attenuated reflectance spectrometer while a second path is continued on for use in other experiments, such as a transmission absorption spectrometer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andersen in view of Jamaluddin to incorporate the teachings of Difoggio to provide the spectrometer as two path measurement system. Doing so would utilize known structures of spectrometers in the art, as taught by Difoggio, which would have a reasonable expectation of allowing for various experiments to occur when analyzing a fluid, thus improving the efficiency and throughput of the overall method.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen as applied to claims 1 above, and further in view of Harner (US 6118520 A).
Regarding claim 10, Andersen teaches all of the elements of the current invention as stated above. Andersen fails to teach wherein the downhole tool is equipped with a spectrometer that utilizes a multi-faceted prism.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andersen to incorporate the teachings of Harner to provide the downhole tool is equipped with a spectrometer that utilizes a multi-faceted prism. Doing so would utilize known spectrometer structures that would have a reasonable expectation of successfully improving efficiency and throughput of fluid analysis by allowing multiple analyses to be performed simultaneously.
Regarding claim 11, Andersen in view of Harner teach all of the elements of the current invention as stated above. Andersen in view of Harner fail to teach wherein the multi-faceted prism is a dual path prism.
Harner teaches separate attenuated total reflectance (ATR) analyses may be performed simultaneously by having the optical element cut at appropriate angles, such as with multiple facets, which is a dual path prism (column 7, line 66 – column 8, line 9, “dual faceted optical elements”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andersen in view of Harner to incorporate the teachings of Harner to provide wherein the multi-faceted prism is a dual path prism. Doing so would utilize known spectrometer structures that would have a reasonable expectation of 
Regarding claim 12, Andersen in view of Harner teach all of the elements of the current invention as stated above. Andersen in view of Harner fail to teach wherein the multi-faceted prism is a dual measurement cell prism.
Harner teaches separate attenuated total reflectance (ATR) analyses may be performed simultaneously by having the optical element cut at appropriate angles, such as with multiple facets, which is a dual measurement cell prism (column 7, line 66 – column 8, line 9, “dual faceted optical elements”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andersen in view of Harner to incorporate the teachings of Harner to provide wherein the multi-faceted prism is a dual measurement cell prism. Doing so would utilize known spectrometer structures that would have a reasonable expectation of successfully improving efficiency and throughput of fluid analysis by allowing multiple analyses to be performed simultaneously.

Claims 1-3 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Goodwin et al. (US 7526953 B2, hereinafter “Goodwin”) in view of Yarranton et al. (Yarranton et al., “Gibbs−Langmuir Model for Interfacial Tension of Nonideal Organic Mixtures over Water”, 1996, J. Phys. Chem, 100,5,1786-1792. Hereinafter “Yarranton”).
Regarding claim 1, Goodwin teaches a method, comprising: 
emplacing a downhole tool within a wellbore (Fig. 1; column 8, lines 11-15); 

analyzing the fluid (column 8, lines 40-53); and 
calculating an interfacial tension (IFT) for the fluid (column 7, lines 53-54 teaches surface tension between phases is computed, wherein the phases can be oil and water as disclosed in column 15, line 15).
Goodwin teaches measuring a concentration of a surface active species directly (column 8, lines 40-53; surface active species is interpreted as “molecular groups”).
Goodwin fails to teach calculating the IFT according to the formula: γ= γHC + γAB wherein γAB is the acid-base IFT contribution and γHC is the hydrocarbon fluid IFT contribution, and wherein calculating the acid-base IFT contribution comprises measuring a concentration of a surface active species directly.
Yarranton teaches an equation derived for predicting the interfacial tension of nonideal organic mixtures over water (abstract), wherein interfacial tension is an important property, in fields relating to separation processes, emulsions, and environmental engineering, influencing interphasic heat and mass transfer (page 1786, left column, first paragraph).  Yarranton teaches calculating the IFT according to the formula: γ= γHC + γAB (page 1786, right column, equation 4) wherein γAB (interpreted as –RTΓmln(1+C/a) portion of Equation 4) is the acid-base IFT contribution and γHC (interpreted as ơ0; page 1786, right column, second full paragraph, “pure solvent interfacial tension with water”) is the hydrocarbon fluid IFT contribution (page 1786, right column, second full paragraph, discloses formula 4 can apply to oil/water interfaces, such that “pure solvent” is implied to be the hydrocarbon) and wherein the formula utilizes a concentration of surface active species (page 1786, right column, second full paragraph, “C is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodwin to incorporate the teachings of Yarranton to provide the method of calculating IFT for the fluid according to the formula: γ= γHC + γAB wherein γAB is the acid-base IFT contribution and γHC is the hydrocarbon fluid IFT contribution, and wherein calculating the acid-base IFT contribution comprises measuring a concentration of a surface active species directly. Doing so would utilize known equations to calculate IFT for fluids that would have a reasonable expectation of successfully providing accurate calculation of IFT. Furthermore, it would have been obvious to choose the equation from a finite number of identified, predictable solutions for ways to calculate IFT, i.e. it would have been obvious to try the specific equation to optimize the calculation of IFT of the method. 
Regarding claim 2, Goodwin in view of Yarranton teach all of the elements of the current invention as stated above. Goodwin further teaches wherein the concentration of surface active species is determined downhole (column 8, lines 40-53 teaches a Condensate and Gas Analyzer is used to calculate concentration of molecular groups of interest, wherein the Condensate and Gas Analyzer is downhole).
Regarding claim 3, Goodwin in view of Yarranton teach all of the elements of the current invention as stated above. Goodwin further teaches wherein analyzing the fluid comprises using a spectrometer selected from a group consisting of: an infrared spectrometer, a visible spectrometer, an ultraviolet spectrometer, and a fluorescence spectrometer (column 15, lines 3-17 teaches “optical spectroscopy devices”, which is interpreted as either an infrared, 
Regarding claim 14, Goodwin in view of Yarranton teach all of the elements of the current invention as stated above. Goodwin further teaches wherein the fluid comprises two or more selected from a group consisting of water, oil, and gas (column 15, line 1).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Yarranton as applied to claim 3 above, and further in view of Jamaluddin.
Regarding claim 4, Goodwin in view of Yarranton teach all of the elements of the current invention as stated above. Goodwin in view of Yarranton fail to teach wherein the spectrometer is an infrared spectrometer capable of measuring in the 1750-1700 cm-1 range.
Jamaluddin teaches a method and apparatus for determining concentration of organic acids in formulation fluids from a subterranean formation using a downhole tool (abstract). Jamaluddin teaches the downhole tool (Fig. 1) comprises a fluid analysis module (25), wherein a concentration of organic acid is determined downhole (column 2, lines 8-20). Jamaluddin teaches it is desirable to have the ability to measure the concentration of organic acids in reservoir fluids downhole (column 1, lines 21-38) since organic acids are recognized for their corrosive behavior and an indicator of fouling, emulsifying, and other undesired reactions during production and refining stages. Jamaluddin teaches it is known to screen oil samples for organic acids in the 1750-1700 1750-1700 cm-1 range (Fig. 3; column 1, lines 39-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodwin in view of Yarranton to incorporate -1 range. Doing so would utilize well-known ranges for organic acids of interest in the art that would have a reasonable expectation of successfully measuring organic acids in the fluid to monitor and optimize drilling production wells.
Regarding claim 5, Goodwin in view of Yarranton teach all of the elements of the current invention as stated above. Goodwin in view of Yarranton fail to teach wherein the spectrometer is a transmission spectrometer.
Jamaluddin teaches two variations of spectrometers used to measure concentration of organic acid concentration in fluids are transmission and attenuated total internal reflectance spectrometers (Figs. 2A-2B; Column 3, lines 38-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodwin in view of Yarranton to incorporate the teachings of Jamaluddin to provide the spectrometer as a transmission spectrometer. It would have been obvious to choose the spectrometer as a transmission spectrometer from a finite number of identified, predictable solutions for ways to measure concentration of organic acids in fluids in wellbores, i.e. it would have been obvious to try the specific structure of a transmission spectrometer to enhance the measuring of concentration of organic acids in the fluid.
Regarding claim 6, Goodwin in view of Yarranton teach all of the elements of the current invention as stated above. Goodwin in view of Yarranton fail to teach wherein the spectrometer is an attenuated total reflectance spectrometer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodwin in view of Yarranton to incorporate the teachings of Jamaluddin to provide the spectrometer as an attenuated total reflectance spectrometer. It would have been obvious to choose the spectrometer as an attenuated total reflectance spectrometer from a finite number of identified, predictable solutions for ways to measure concentration of organic acids in fluids in wellbores, i.e. it would have been obvious to try the specific structure of an attenuated total reflectance spectrometer to enhance the measuring of concentration of organic acids in the fluid.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Yarranton as applied to claim 3 above, and further in view of Difoggio.
Regarding claim 7, Goodwin in view of Yarranton teach all of the elements of the current invention as stated above. Goodwin in view of Yarranton fail to teach wherein the spectrometer is configured to use alternating filters.
Difoggio teaches an apparatus and method using spectrometry in a wellbore environment to determine a variety of formation fluid parameters (abstract). Difoggio teaches a spectrometer (Fig. 3, element 321) comprising multiple optical filters (316; paragraph [0048]) which is used for selecting an optimally absorbing wavelength of light (claim 7).

Regarding claim 9, Goodwin in view of Yarranton teach all of the elements of the current invention as stated above. While Goodwin teaches a multi-cell measurement system (Fig. 12) comprising a spectrometer (212), Goodwin in view of Yarranton fail to specifically teach wherein the spectrometer is configured as a multi-cell measurement system.
Difoggio teaches the spectrometer is configured as a multi-cell measurement system (paragraph [0030] teaches light is continued on for use in other experiments, such as a transmission absorption spectrometer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodwin in view of Yarranton to incorporate the teachings of Difoggio to provide the spectrometer as a multi-cell measurement system. Doing so would utilize known structures of spectrometers in the art, as taught by Difoggio, which would have a reasonable expectation of allowing for various experiments to occur when analyzing a fluid, thus improving the efficiency and throughput of the overall method.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Yarranton and Jamaluddin as applied to claim 4 above, and further in view of Difoggio.
Regarding claim 8, Goodwin in view of Yarranton and Jamaluddin teach all of the elements of the current invention as stated above. Goodwin in view of Yarranton and Jamaluddin fail to teach wherein the spectrometer is configured as a two path measurement system.
Difoggio teaches the spectrometer is configured as a two path measurement system (paragraph [0030] teaches a light is split into two paths at 317, wherein one path is diverted for use in a refractometer or an attenuated reflectance spectrometer while a second path is continued on for use in other experiments, such as a transmission absorption spectrometer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodwin in view of Yarranton and Jamaluddin to incorporate the teachings of Difoggio to provide the spectrometer as two path measurement system. Doing so would utilize known structures of spectrometers in the art, as taught by Difoggio, which would have a reasonable expectation of allowing for various experiments to occur when analyzing a fluid, thus improving the efficiency and throughput of the overall method.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Yarranton as applied to claim 1 above, and further in view of Harner.
Regarding claim 10, Goodwin in view of Yarranton teach all of the elements of the current invention as stated above. Goodwin in view of Yarranton fail to teach wherein the downhole tool is equipped with a spectrometer that utilizes a multi-faceted prism.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodwin in view of Yarranton to incorporate the teachings of Harner to provide the downhole tool is equipped with a spectrometer that utilizes a multi-faceted prism. Doing so would utilize known spectrometer structures that would have a reasonable expectation of successfully improving efficiency and throughput of fluid analysis by allowing multiple analyses to be performed simultaneously.
Regarding claim 11, Goodwin in view of Yarranton and Harner teach all of the elements of the current invention as stated above. Goodwin in view of Yarranton and Harner fail to teach wherein the multi-faceted prism is a dual path prism.
Harner teaches separate attenuated total reflectance (ATR) analyses may be performed simultaneously by having the optical element cut at appropriate angles, such as with multiple facets, which is a dual path prism (column 7, line 66 – column 8, line 9, “dual faceted optical elements”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodwin in view of Yarranton and Harner to incorporate the teachings of Harner to provide wherein the multi-faceted prism is a dual path prism. Doing so would utilize known spectrometer structures that would have a reasonable 
Regarding claim 12, Goodwin in view of Yarranton and Harner teach all of the elements of the current invention as stated above. Goodwin in view of Yarranton and Harner fail to teach wherein the multi-faceted prism is a dual measurement cell prism.
Harner teaches separate attenuated total reflectance (ATR) analyses may be performed simultaneously by having the optical element cut at appropriate angles, such as with multiple facets, which is a dual measurement cell prism (column 7, line 66 – column 8, line 9, “dual faceted optical elements”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodwin in view of Yarranton and Harner to incorporate the teachings of Harner to provide wherein the multi-faceted prism is a dual measurement cell prism. Doing so would utilize known spectrometer structures that would have a reasonable expectation of successfully improving efficiency and throughput of fluid analysis by allowing multiple analyses to be performed simultaneously.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Yarranton as applied to claim 1 above, and further in view of Pacheco e Silva et al. (US 20130337568 A1, hereinafter “Pacheco”).
Regarding claim 13, Goodwin in view of Yarranton teach all of the elements of the current invention as stated above. Goodwin in view of Yarranton fail to teach wherein analyzing the fluid comprises: mixing an analyte-specific reagent with the fluid; and measuring the 
	Pacheco teaches a method for identifying the presence of surfactants in a fluid using a spectrometer (abstract). Pacheco teaches a method of analyzing comprising mixing an analyte-specific reagent with the fluid (paragraph [0024], “adding a reagent”); and measuring the concentration of a chemical indicator in the fluid (paragraph [0024], colored complex can be quantitatively measured to give a concentration), wherein the chemical indicator is produced by a reaction of the reagent and surface-active species in the fluid (paragraph [0025]). Pacheco teaches the importance of measuring concentration of surfactants, such as too little or too much surfactant may lead to undesirable reaction dynamics in a system (paragraph [0006]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodwin in view of Yarranton to incorporate the teachings of Pacheco to provide the method wherein analyzing the fluid comprises: mixing an analyte-specific reagent with the fluid; and measuring the concentration of a chemical indicator in the fluid, wherein the chemical indicator is produced by a reaction of the reagent and surface-active species in the fluid. Doing so would utilize known methods of analyzing fluids that would have a reasonable expectation of successfully determining concentration of chemical indicators in fluids, thus improving monitoring and analysis capabilities of the overall method.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Goodwin in view of Yarranton.
Regarding claim 15, Goodwin teaches an apparatus (Fig. 12) capable of measuring an interfacial tension (IFT) in a fluid downhole, the apparatus comprising a downhole tool (Fig. 12, element 202), wherein the downhole tool comprises: 
a sampling head capable of sampling the fluid (208); and 
a downhole fluid analysis module (interpreted as elements within element 202) comprising a spectrometer (column 15, lines 3-17, “optical spectroscopy devices) capable of measuring a concentration of a surface-active species in the fluid (column 15, lines 3-17 teaches measuring concentration of elements in a fluid; column 8, lines 40-53 teaches “molecular groups” which is interpreted as surface active species), and 
a processor (228) configured to determine the IFT of the fluid downhole based on the measured concentration of the surface-active species (column 7, lines 53-54 teaches surface tension between phases is computed once the model of the fluid is defined, wherein the phases can be oil and water as disclosed in column 15, line 15 and wherein the model is based on concentration of molecular groups as disclosed in column 4, lines 14-31).
If it is determined that Goodwin fails to teach the processor configured to determine the IFT of the fluid downhole based on the measured concentration of the surface-active species, 
Yarranton teaches an equation derived for predicting the interfacial tension of nonideal organic mixtures over water (abstract), wherein interfacial tension is an important property, in fields relating to separation processes, emulsions, and environmental engineering, influencing interphasic heat and mass transfer (page 1786, left column, first paragraph).  Yarranton teaches calculating the IFT according to the formula: γ= γHC + γAB (page 1786, right column, equation 4) wherein γAB (interpreted as –RTΓmln(1+C/a) portion of Equation 4) is the acid-base IFT HC (interpreted as ơ0; page 1786, right column, second full paragraph, “pure solvent interfacial tension with water”) is the hydrocarbon fluid IFT contribution (page 1786, right column, second full paragraph, discloses formula 4 can apply to oil/water interfaces, such that “pure solvent” is implied to be the hydrocarbon) and wherein the formula utilizes a concentration of surface active species (page 1786, right column, second full paragraph, “C is the concentration of the solute in the bulk phase”). Yarranton teaches the equation has been applied to oil/water interfaces (page 1786, right column, second full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodwin to incorporate the teachings of Yarranton to provide the processor configured to determine the IFT of the fluid downhole based on the measured concentration of the surface-active species. Doing so would utilize known processes and equations to calculate IFT for fluids that would have a reasonable expectation of successfully providing accurate calculation of IFT. Furthermore, it would have been obvious to choose the equation from a finite number of identified, predictable solutions for ways to determine IFT, i.e. it would have been obvious to try the specific equation to optimize the calculation of IFT of the method. 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin or Goodwin in view of Yarranton as applied to claim 15 above, and further in view of Jamaluddin.
Regarding claim 16, Goodwin or Goodwin in view of Yarranton teach all of the elements of the current invention as stated above. Goodwin or Goodwin in view of Yarranton fail to teach wherein the downhole fluid analysis module comprises a transmission spectrometer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodwin or Goodwin in view of Yarranton to incorporate the teachings of Jamaluddin to provide the spectrometer as a transmission spectrometer. It would have been obvious to choose the spectrometer as a transmission spectrometer from a finite number of identified, predictable solutions for ways to measure concentration of organic acids in fluids in wellbores, i.e. it would have been obvious to try the specific structure of a transmission spectrometer to enhance the measuring of concentration of organic acids in the fluid.
Regarding claim 17, Goodwin or Goodwin in view of Yarranton teach all of the elements of the current invention as stated above. Goodwin or Goodwin in view of Yarranton fail to teach wherein the downhole fluid analysis module comprises an attenuated total reflectance spectrometer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodwin or Goodwin in view of Yarranton to incorporate the teachings of Jamaluddin to provide the spectrometer as an attenuated total reflectance spectrometer. It would have been obvious to choose the spectrometer as an attenuated total reflectance spectrometer from a finite number of identified, predictable solutions for ways to measure concentration of organic acids in fluids in wellbores, i.e. it would have been obvious to try the specific structure of an attenuated total reflectance spectrometer to enhance the measuring of concentration of organic acids in the fluid.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin or Goodwin in view of Yarranton as applied to claims 15 above, and further in view of Harner.
Regarding claim 18, Goodwin or Goodwin in view of Yarranton teach all of the elements of the current invention as stated above. Goodwin teaches wherein the downhole tool is equipped with a spectrometer (column 15, lines 3-17, “optical spectroscopy devices) that is capable of utilizing a multi-faceted prism.
	Note that the functional recitations that describe the spectrometer are interpreted as an intended use of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of being used with a multi-faceted prism (i.e. a multi-faceted prism can be installed at a later time).

However, with the interpretation that the multi-faceted prism is positively recited, Goodwin or Goodwin in view of Yarranton fail to teach wherein the downhole tool is equipped with a spectrometer that utilizes a multi-faceted prism.
Harner teaches an improved probe for spectrometric analysis that interacts with a fluid medium (column 1, lines 26-33). Harner teaches separate attenuated total reflectance (ATR) analyses may be performed simultaneously by having the optical element cut at appropriate angles, such as with multiple facets (column 7, line 66 – column 8, line 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodwin or Goodwin in view of Yarranton to incorporate the teachings of Harner to provide the spectrometer capable of utilizing a multi-faceted prism. Doing so would utilize known spectrometer structures that would have a reasonable expectation of successfully improving efficiency and throughput of fluid analysis by allowing multiple analyses to be performed simultaneously.
Regarding claim 19, Goodwin or Goodwin in view of Yarranton teach all of the elements of the current invention as stated above. Note that the multi-faceted prism is not positively recited structurally and is interpreted as an intended use of the claimed apparatus. Thus, Goodwin or Goodwin in view of Yarranton teach all of the limitations of claim 19.
However, with the interpretation that the multi-faceted prism is positively recited, Goodwin or Goodwin in view of Yarranton fail to teach wherein the multi-faceted prism is a dual path prism.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodwin or Goodwin in view of Yarranton to incorporate the teachings of Harner to provide wherein the multi-faceted prism is a dual path prism. Doing so would utilize known spectrometer structures that would have a reasonable expectation of successfully improving efficiency and throughput of fluid analysis by allowing multiple analyses to be performed simultaneously.
Regarding claim 20, Goodwin or Goodwin in view of Yarranton teach all of the elements of the current invention as stated above. Note that the multi-faceted prism is not positively recited structurally and is interpreted as an intended use of the claimed apparatus. Thus, Goodwin or Goodwin in view of Yarranton teach all of the limitations of claim 20.
However, with the interpretation that the multi-faceted prism is positively recited, Goodwin or Goodwin in view of Yarranton fail to teach wherein the multi-faceted prism is a dual measurement cell prism.
Harner teaches separate attenuated total reflectance (ATR) analyses may be performed simultaneously by having the optical element cut at appropriate angles, such as with multiple facets, which is a dual measurement cell prism (column 7, line 66 – column 8, line 9, “dual faceted optical elements”). 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sahoo et al. (Sahoo et al., “Surface Tension of Binary Metal Surface Active Solute Systems under Conditions Relevant to Welding Metallurgy”, 1988, Metallurgical Transactions B, 19B) teaches calculating IFT based on a formula relating to activity of species in solution (Equation 2).
Liu et al. (Liu et al., “Effect of active species in crude oil on the interfacial tension behavior of alkali/synthetic surfactants/ crude oil systems”, 2008, Pet. Sci. 353-358) teaches calculating IFT according to an equation (equation 2) which is based on initial surfactant concentration.
Andersson et al. (Andersson et al., “First-Principles Prediction of Liquid/Liquid Interfacial Tension”, 2014, J. Chem. Theory Comput., 10, 8, 3401-3408) teaches calculating IFT between phases A and B based on a formula IFT=IFTA + IFTB (equation 6).
HC (Equation 4).
Varadaraj et al. (VARADARAJ, R. et al., "Molecular Origins of Heavy Crude Oil Interfacial Activity Part 2: Fundamental Interfacial Properties of Model Naphthenic Acids and Naphthenic Acids Separated from Heavy Crude Oils", Energy & Fuel 2007, 21(1), pp. 199-204) teaches calculating IFT as a function of concentration of surface active compound (page 200, section “Interfacial Property Characterization…”; see Equation 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/HENRY H NGUYEN/Examiner, Art Unit 1798                    

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797